Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please cancel withdrawn claims 20-40.
Please amend claim 1 as follow:
In the final paragraph:
Please amend the first phrase --the anti-reflective coating comprising one or more…-- to read “the first and second anti-reflective coatings each comprising one or more…”
One line three, please amend the phrase --the anti-reflective coating has an absolute…-- to read “the first and second anti-reflective coatings has an absolute…”
Please amend claims 2-4 to amend the phrases --stress of the anti-reflective coating-- in each to read “stress of the first and second anti-reflective coating”.
Please amend claim 18 to read “The method of claim 1, wherein each of the first and second anti-reflective coatings is applied by sputtering.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a method of producing a coated glass article on a glass substrate with an aspect ratio of at least 100:1, the coating comprising a first and second anti-reflective coating, the substrate and coating having a warp of at least 150 micron and bow  of 150 to -150 micron after the first anti-reflective coating and a war of less than 150 micron and 

While prior art exists disclosing knowledge in the art of applying antireflective coatings with the requisite final warping and bowing, thickness variations, reflectance, and cumulative stress values (see prior office actions), none of the prior art teaches nor suggests a first and second anti-reflective coating with the requisite intermediate warp and bowing values with the requisite final warping and bowing values, reflectance, thickness variation and cumulative stress values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794